           Case 2:19-cv-01697-RSM Document 161 Filed 09/16/21 Page 1 of 2




 1                                                     HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6
      COSMOS GRANITE (WEST), LLC, a                    NO. 2:19-cv-01697-RSM
 7    Washington limited liability company,
                                                       ORDER GRANTING STIPULATED
                                          Plaintiff,   MOTION TO SEAL MINAGREX’S
 8
      v.                                               MOTION FOR SUMMARY
                                                       JUDGMENT
 9
      MINAGREX CORPORATION, d/b/a MGX
      Stone,                                           [Clerk’s Action Required]
10

11                                      Defendant.

12
            THIS MATTER, having come before the Court on Defendant’s Stipulated Motion to
13
     Seal its Motion for Summary Judgment [Dkt. 126], and the Court having reviewed all
14
     documents submitted in support of and in opposition to said motion, and reviewed the records
15
     and files herein, the Court finds that the motion should be granted. Now, therefore,
16
            IT IS HEREBY ORDERED that Defendant’s Motion to Seal its Motion for Summary
17
     Judgment is GRANTED.
18
                    DATED this 16th day of September, 2021.
19

20

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23

      ORDER GRANTING DEFENDANT’S MOTION TO SEAL
      MINAGREX’S MOTION FOR SUMMARY JUDGMENT- 1

      Case No. 2:19-cv-01697-RSM
           Case 2:19-cv-01697-RSM Document 161 Filed 09/16/21 Page 2 of 2




 1   Dated: August 18, 2021                    By: /s/ Betsy A. Gillaspy_________
                                           Betsy A. Gillaspy, WSBA#21340
 2                                         bgillaspy@gillaspyrhode.com
                                           Chelsey Thorne, WSBA #49740
 3                                         cthorne@gillaspyrhode.com
                                           GILLASPY & RHODE, PLLC
 4                                         821 Kirkland Avenue, Suite 200
                                           Kirkland, WA 98033
 5                                         Phone: (425) 646-2956

 6                                         Mark L. Hill (Pro Hac Vice)
                                           Texas State Bar # 24034868
 7                                         mark.hill@solidcounsel.com
                                           Walker Steven Young (Pro Hac Vice)
 8                                         Texas State Bar # 24102676
                                           walker.young@solidcounsel.com
 9                                         SCHEEF & STONE, LLP
                                           2600 Network Boulevard, Suite 400
10                                         Frisco, TX 75034
                                           Phone: (214) 472-2126
11
                                           Attorneys for Minagrex Corporation d/b/a
12                                         MGX Stone

13

14

15

16

17

18

19

20

21

22

23

      ORDER GRANTING DEFENDANT’S MOTION TO SEAL
      MINAGREX’S MOTION FOR SUMMARY JUDGMENT- 2

      Case No. 2:19-cv-01697-RSM
